           Case 1:14-cv-08115-VSB Document 229 Filed 02/11/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                  2/11/2021
PAULA LISBOA, et al.,                                      :
                                                           :
                                        Plaintiffs,        :
                                                           :                 14-cv-8115 (VSB)
                      -against-                            :
                                                           :                      ORDER
MAGDALY SANTOS, et al.,                                    :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of the parties’ February 9, 2021 joint letter indicated potential trial dates

 for the above-captioned litigation. (Doc. 228.) Accordingly, it is hereby:

          ORDERED that this case is tentatively scheduled for a three-day jury trial beginning on

 May 3, 2021 at 10:00 a.m. While these dates are subject to change, particularly in light of the

 public health situation, the parties are directed to be trial ready on that date.

          IT IS FURTHER ORDERED that the parties shall appear for a final pretrial conference

 on April 23, 2021 at 2:00 p.m. I will submit an order closer to that date regarding the logistics

 for that conference.

 SO ORDERED.

Dated: February 11, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
